DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
Claim Interpretation
With respect to the claims, Applicant has amended claim 20 to address the interpretation under 35 U.S.C. 112(f). The amended claim does not invoke 112(f). 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Jiang on September 1, 2021.
The application has been amended as follows: 

acquiring a plurality of frames of depth image of a user; 
determining a point set of a two-dimensional image indicating a palm corresponding to each frame of depth image of the plurality of frames of depth image based on depth information of each frame of depth image, including: 
clustering point sets of the two-dimensional image based on the depth information; and 
determining the point set indicating the palm based on the clustered point sets and a distance threshold; 
determining a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm; and
determining a gesture based on at least one of the point set or the point cloud, including: 
obtaining trajectory information of a movement of the palm in a period of time, the trajectory information containing a sequence of movement directions of the palm during the movement of the palm, the sequence of movement directions is generated based on the at least one of the point set or the point cloud; 
determining a ratio of each movement direction in the sequence of movement directions to obtain a sequence of ratios; and determining the gesture based on the sequence of ratios.
Claim 20 (Amended): A gesture recognition device, comprising: 
a TOF camera; and
a processor configured to: 
determine a point set of a two-dimensional image indicating a palm corresponding to each frame of depth image of a plurality of frames of depth image of a user, acquired by the TOF camera, based on depth information of each frame of depth image, including: 
clustering point sets of the two-dimensional image based on the depth information; and 
determining the point set indicating the palm based on the clustered point sets and a distance threshold; 
determine a point cloud, associated with a three-dimensional space, indicating the palm corresponding to each frame of depth image based on a coordinate correspondence between the point set and the point cloud and the point set indicating the palm; and 
determine a gesture based on at least one of the point set or the point cloud, including: 
obtaining trajectory information of a movement of the palm in a period of time, the trajectory information containing a sequence of movement directions of the palm during the movement of the palm, the sequence of movement directions being generated based on the at least one of the point set or the point cloud; 
determining a ratio of each movement direction in the sequence of movement directions to obtain a sequence of ratios; 
and determining the gesture based on the sequence of ratios.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-20, the Examiner agrees with the Applicant’s remarks filed on August 30, 2021, pages 13-14. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parkhomenko et al. (US 2015/0253864 A1) discloses an image processor comprising a gesture recognition system with a finger detection and tracking functionality. However, the reference does not disclose the amended limitations in claim 1 and 20.
Nakasu et al. (US 2013/0034265 A1) discloses an apparatus and method for recognizing gestures.
Weiss et al. (EP 2365420 A2) discloses a system and method for hand gesture recognition for remote control of an internet protocol TV.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


9/13/2021